Citation Nr: 1113801	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  05-22 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for deep vein thrombosis with post-phlebitic chronic vein insufficiency of the right lower extremity (DVT), as secondary to service-connected rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel
INTRODUCTION

The appellant served on active duty from January 1963 to February 1989 and from February 1991 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In July 2008, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

In November 2008, the Board denied increased disability ratings for hypertension and osteopenia, granted a higher disability rating for psoriasis and remanded the claim for entitlement to service connection for DVT.  As the required development has been completed, this issue is again before the Board for appellate review.


FINDINGS OF FACT

The competent and credible evidence of record does not show that the Veteran's DVT is a result of, or proximately due to, his service-connected rheumatoid arthritis or the medication to treat this disability.


CONCLUSION OF LAW

DVT is not proximately due to, or aggravated by, service-connected rheumatoid arthritis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2010).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

Here, the duty to notify was satisfied by way of a letter sent to the appellant in November 2001 that fully addressed all notice elements for service connection and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant generally of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  However, this notice did not include the information or evidence needed to establish service connection on a secondary basis, as in the case here.  This notice was not provided until December 2008.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the duty to notify with regard to secondary service connection claims was satisfied subsequent to the initial AOJ decision by way of the December 2008.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a December 2009 supplemental statement of the case issued after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice was not provided until June 2007, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disabilities.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and examination reports, non-VA treatment records, Social Security Administration records and lay statements have been associated with the record.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its November 2008 remand.  In its remand, the Board instructed the RO to provide the Veteran with notice regarding what is necessary to substantiate a claim for service connection on a secondary basis and to provide him with an examination to determine whether his DVT is secondary to the medication taken to treat his service-connected rheumatoid arthritis.  The Veteran was given this notice in December 2008 and was provided with a VA examination in March 2009 which met the requirements set out in the remand.  As such, the Board finds that the RO has complied with its instructions in the November 2008 remand.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Id. at 1337.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Generally, when a Veteran contends that a service-connected disability has caused a new disorder, there must be competent medical evidence that the secondary disorder was caused or chronically worsened by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

There was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra, it was made clear in the comments to the regulation that the changes were intended to place a burden on the veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which clearly favors the claimant.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

At his Travel Board hearing, the Veteran contended that the medication he takes for his service-connected rheumatoid arthritis has caused his DVT.  

Private medical records showing treatment from January 1999 through November 2001 reflect that the Veteran was found to have a swelling and tenderness of the right calf and right thigh.  A venous Doppler was negative.  He was seen again in April 1999 with a swollen right leg.  The private physician indicated the possibility of a ruptured Baker's cyst; however, an ultrasound was negative for a Baker's cyst, but showed a clot in the popliteal vein.  The Veteran was diagnosed with right leg DVT.  The remainder of these records reflect ongoing treatment for chronic, extensive DVT of the right leg.  

May 1999 private medical records show that the Veteran was admitted to the hospital for two days for a recurrence of deep vein thrombophlebitis in spite of adequate anticoagulation.  It was noted that he had been first diagnosed and treated for deep vein thrombosis at another private hospital one month earlier.

The Veteran was hospitalized for four days in September 1999, for treatment of a right iliac vein deep venous thrombosis, with secondary diagnoses of rheumatoid arthritis and gastroesophageal reflux disease (GERD).  The discharge summary indicated that the Veteran had a history of rheumatoid arthritis for 20 years and developed DVT over the previous four to five months.  He was initially found to have DVT in the right leg in April 1999.

A June 2001 VA medical record reflects that the Veteran had recently transferred all of his care to the VA.  He indicated that he had severe rheumatoid arthritis for a number of years, failing steroids and cyclosporine, and that it did not improve until he began etanercept in the spring of 1999.  He reported that, several weeks later, he suffered the first of three DVTs.  The third occurred while he was on enoxaparin.

A November 2002 VA examination report shows that the examiner indicated that the Veteran's claim that his DVT was related to his service-connected rheumatoid arthritis could not be readily supported.  The Veteran reported that he had a ruptured Baker's cyst, and that this led to his DVT.  The examiner noted that he consulted with the chief of Rheumatology Services at the Philadelphia VA hospital, who indicated that ruptured Baker's cysts could certainly be a cause of DVT.  However, the examiner noted that the Veteran had never demonstrated a ruptured Baker's cyst.  His rheumatologist of longstanding documented in early 1999 that he was thought to have a Baker's cyst causing pain in his leg.  However, in retrospect, the VA examiner found that it was very possible that the pain was an episode of thrombophlebitis, although that had not been proven.  The VA examiner concluded that Baker's cysts had never been demonstrated despite an ultrasound attempt to document it.  The examiner diagnosed recurrent DVT with post-phlebitic venous insufficiency in the right lower extremity, of no relationship to his compensable disorder and its treatment.

Private medical records showing treatment from 2006 through 2008 reflect ongoing treatment for chronic DVT of the right leg.

A July 2008 letter from the Veteran's private physician reflects his observation that the Veteran was diagnosed with DVT in April 1999, and that he was being treated with Enbrel at that time to treat his rheumatoid arthritis.  During the following months, the Veteran was evaluated for hyper-coagulable states and screened for other causes of DVT.  All tests and screening came up unremarkable for any underlying medical condition that would have caused DVT.  The private physician noted that the package insert for Enbrel reflects DVT as one of the potential adverse reactions to the medication.  He enclosed the package insert with the letter.  The private physician opined that it was within a reasonable degree of his opinion that there very well could be a case and effect between the Enbrel and his DVT.  He noted that there were no other findings on either the physical examination, laboratory tests, or x-rays which would provide an explanation other than spontaneous episode.  The DVT improved somewhat with anti-coagulate therapy, however, the Veteran was left with a chronic post phlebitic syndrome, with chronic swelling and discomfort in that right leg.

A March 2009 VA examination report shows that the examiner reviewed the Veteran's claims folder and medical records and noted that it is the Veteran's contention that the etanercept medication is the cause of his DVT disorder, and in support of that contention, the Veteran submitted the package insert, which read that DVT has been noted in subjects treated with the medicine.  The examiner noted that the Veteran's physician further echoed that opinion by recently wiring a letter on the Veteran's behalf, which read that it might be possible that the Veteran's DVT was caused by etanercept.  The examiner opined that there was no evidence that etanercept caused his DVT disorder and he based that opinion on review of the 2007 edition PDR, which does not list DVT disorders as being an adverse affect of etanercept, and on review of the two major text books of rheumatology, whose latest editions are in 2005, and neither of those texts read that the DVT disorder is caused by etanercept.  The examiner noted that, most pertinent to all of this was an article in the medical journal Annals of Internal Medicine date April 19, 2005, which discussed the high incidence of venous thrombotic events among patients with Wegener's Granulamatosis and although this is the main focus of the article, it also discusses the role of etanercept in DVT disorder.  The article referred to the rate of DVT in the normal population and the rate noted in the survey of some 1300 subjects with rheumatoid arthritis surveyed from 1993 to 2002.  That study found no difference in the rate or occurrence of DVT and rheumatoid arthritis subjects treated with etanercept and the general population.  Furthermore, the examiner continued, in the population of subjects with Wegener's Granulamatosis studied in the article, there was no difference in the rate of occurrence of DVT and those Wegener's Granulamatosis subjects treated with etanercept as opposed to those not treated with etanercept.  The examiner found that the aforementioned observations provide no evidence that etanercept in the treatment of rheumatoid arthritis or any other rheumatological disorder for that matter, makes a subject more at risk of DVT than subjects not treated with etanercept.  The examiner could not provide the opinion that the Veteran's treatment with etanercept had any relationship to his DVT.  The examiner noted that, in the Philadelphia VA hospital clinic notes, the Veteran actually brought up the relationship of DVT to etanercept treatment first in 2001 and, despite that and his obvious sense that etanercept had something to do with his DVT, he remained on etanercept, which, the examiner found, in itself must be testimony to his physicians not being concerned that etanercept is contributory to his DVT disorder.  The examiner noted that he was not aware of any medical evidence that rheumatoid arthritis, in and of itself, as opposed to Wegener's Granulamatosis, either causes or aggravates DVT.  In an addendum to the examination report, the examiner indicated that an August 2001 VA rheumatology clinic note shows that the attending rheumatologist inquired of the company manufacturing etanercept whether or not there were hypercoaguability issues with etanercept, and the attending was told that there were two case reports of clots while on etanercept, not felt to be due to etanercept.  The attending also noted that no articles dealing with that or any other similar case reports were found.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

The medical evidence of record clearly shows that the Veteran has a current diagnosis of recurrent DVT of his right leg.  Brammer, supra.  The Veteran has not contended that his DVT began during service, and has not offered any lay or medical evidence to support such a contention.  Instead, the Veteran has based his claim on the relationship between the medication he takes to treat his rheumatoid arthritis, and his DVT disorder.

The Board finds that, based on the competent medical evidence in the record, service connection cannot be granted for the Veteran's DVT, as secondary to the medication taken to treat his service-connected rheumatoid arthritis.  

It is the Board's duty to assess the credibility and probative value of evidence and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board notes that the Veteran submitted a July 2008 letter from his private physician which reflected his opinion that there very well could be a cause and effect between the Enbrel and his DVT, within a reasonable degree.  However, a speculative opinion is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In addition, an award of service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  The July 2008 private physician based his opinion on the information in the package insert and his observation that the Veteran had no other medical condition which could have caused his DVT.  However, he did not provide any actual clinical rationale with regards to causation to support his opinion.  The Board notes that the value of a physician's statement is dependent, in part, upon the extent to which it reflects 'clinical data or other rationale to support his opinion.'  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

On the other hand, the March 2009 VA examiner provided a detailed analysis of the issue at hand, referencing multiple sources for his conclusion and relating the information to the Veteran's specific issue.  In addition, this examiner reviewed the Veteran's claims file and medical history and provided a rationale for his opinion.  Therefore, this examination report is considered to have more probative value than the July 2008 private physician's opinion.

As such, there is no medical evidence of a nexus between the Veteran's current disability and his active duty.  Boyer, supra.

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding the potential relationship between his DVT disorder in his right leg and his service-connected rheumatoid arthritis to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his symptoms, such as a swollen right leg, the Board accords his statements regarding the etiology of the his DVT little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran have only offered conclusory statements regarding the relationship between his DVT and his service-connected rheumatoid arthritis.  In contrast, the March 2009 examiner took into consideration all the relevant facts, did research and reviewed the entire claims file in providing the opinion.  Moreover, such medical examination reports contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the March 2009 VA examiner's opinion.

Therefore, the Board finds that the Veteran's contentions regarding the etiology of his DVT are outweighed by the competent and probative March 2009 VA examiner's findings.  As such, the Board finds that service connection for DVT, as secondary to his service-connected rheumatoid arthritis, is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for DVT, as secondary to his service-connected rheumatoid arthritis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. 
§ 5107.


ORDER

Service connection for DVT, as secondary to service-connected rheumatoid arthritis, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


